            Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
AMIR RAUF,                               :   Case No.: _________________
                                         :
                Plaintiff,               : COMPLAINT
                                         :
      -against-                          : DEMAND FOR JURY TRIAL
                                         :
PERCEPTRON, INC., JAY W. FREELAND, :
C. RICHARD NEELY JR., JOHN F.            :
BRYANT, JAMES A. RATIGAN, WILLIAM :
C. TAYLOR, and SUJATHA KUMAR,            :
                                         :
                Defendants.              :
                                         :
-------------------------------------- X

       Plaintiff, Amir Rauf (“Plaintiff”), by the undersigned attorneys, for this complaint against

Defendants, alleges upon personal knowledge with respect to Plaintiff, and upon information and

belief based upon, inter alia, the investigation of counsel, as to all other allegations herein, as

follows:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Perceptron, Inc. (“Perceptron” or the

“Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Perceptron, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with the

proposed merger (the “Proposed Transaction”) of and among Perceptron, Atlas Copco North

America LLC (“Atlas” or “Parent”), and Odyssey Acquisition Corp. (“Merger Sub”). Plaintiff

also asserts a claim against the Individual Defendants for breaching their fiduciary duty of




                                                 1
            Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 2 of 21




candor/disclosure under state law.

       2.       On or about September 27, 2020, Perceptron announced that it had entered into an

agreement and plan of merger, pursuant to which Merger Sub would merge with and into

Perceptron, with Perceptron surviving the merger as a direct wholly-owned subsidiary of Parent

(the “Merger Agreement”).       Pursuant to the terms of the Merger Agreement, Perceptron’s

shareholders would be entitled to receive $7.00 per share in cash for each share of Perceptron

common stock they owned (the “Merger Consideration”).

       3.       On or about October 21, 2020, in order to convince Perceptron’s public common

stockholders to vote in favor of the merger, the Defendants authorized the filing of a materially

incomplete and misleading Schedule 14(a) Preliminary Proxy Statement (the “Proxy”) with the

Securities and Exchange Commission (“SEC”).

       4.       In particular, the Proxy contains materially incomplete and misleading information

concerning the background of the Proposed Transaction and the valuation analyses performed by

Perceptron’s financial advisors, XMS Capital Partners, LLC (“XMS” or the “Financial Advisors”)

regarding the Proposed Transaction.

       5.       The Proposed Transaction is expected to close in the fourth quarter of 2020 and the

special meeting of the Company’s shareholders to vote on the Proposed Transaction is forthcoming

(the “Shareholder Vote”). Therefore, it is imperative that the material information that has been

omitted from the Proxy is disclosed prior to the special meeting, so Plaintiff can properly exercise

corporate voting rights.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed




                                                 2
            Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 3 of 21




Transaction unless and until the material information discussed below is disclosed to Perceptron’s

public common shareholders sufficiently in advance of the upcoming Shareholder Vote or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       7.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

1934 Act and Rule 14a-9.

       8.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       9.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Perceptron’s securities trade on the Nasdaq Global Market (the

“Nasdaq”), which is headquartered in this District, rendering venue in this District appropriate.

See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).




                                                 3
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 4 of 21




                                             PARTIES

       10.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Perceptron common stock.

       11.      Defendant Perceptron is a Michigan corporation with its principal executive offices

located at 47827 Halyard Drive, Plymouth, Michigan 48170. The Company’s common stock

trades on the Nasdaq under the ticker symbol “PRCP.”

       12.      Defendant Jay W. Freeland (“Freeland”) is, and has been at all relevant times, the

Company’s Interim Chief Executive Officer and the Chairman of the Board of Directors of the

Company.

       13.      Defendant C. Richard Neely, Jr. (“Neely”) is, and has been at all relevant times, a

director of the Company.

       14.      Defendant John F. Bryant (“Bryant”) is, and has been at all relevant times, a director

of the Company.

       15.      Defendant James A. Ratigan (“Ratigan”) is, and has been at all relevant times, a

director of the Company.

       16.      Defendant William C. Taylor (“Taylor”) is, and has been at all relevant times, a

director of the Company.

       17.      Defendant Sujatha Kumar (“Kumar”) is, and has been at all relevant times, a

director of the Company.

       18.      The Defendants identified in paragraphs 12 through 17 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with the Company, the

“Defendants.”




                                                 4
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 5 of 21




                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       19.    Perceptron is a publicly traded Michigan corporation that develops, produces, and

sells a comprehensive range of automated industrial metrology (i.e., measurement) products and

solutions to manufacturing organizations for dimensional gauging, dimensional inspection and 3D

scanning. Perceptron’s products include 3D machine vision solutions, robot guidance, coordinate

measuring machines, laser scanning, and advanced analysis software. Global automotive and other

manufacturing companies rely on Perceptron’s metrology solutions to assist in managing their

complex manufacturing process to improve quality, shorten product launch times, and reduce

costs. Perceptron’s common stock trades on the Nasdaq under the ticker symbol “PRCP.”

       20.    Prior to the announcement of the Proposed Transaction, Perceptron had excellent

growth prospects.

       21.    For example, on June 1, 2020, just a few months before the Proposed Transaction

was announced, Perceptron issued a press release entitled Perceptron Announces Fiscal Third

Quarter 2020 Results that announced that the Company was poised for long-term growth even

though it was “adversely impacted by the effects of COVID-19” in the short term, stating in part:


       “Our global operations were adversely impacted by the effects of COVID-19 during
       the third quarter,” stated Jay Freeland, Chairman and Interim CEO of
       Perceptron. “In response to shelter-in-place orders and lower customer activity
       resulting from the pandemic, we reduced activity at all sites and, in some cases,
       temporarily closed facilities. As of mid-May, we had resumed production activities
       at the company’s principal facilities located in the United States, Europe and China
       and plan to resume full operational capacity as required by customer demands and
       as permitted by law,” Freeland added.

       “In recent months, we took aggressive action to provide for the continued health
       and safety of our employees, reduce costs and enhance our liquidity position. In
       April, we secured funding under the United States SBA paycheck protection
       program and Germany’s short-time work program, both of which positioned us to



                                               5
          Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 6 of 21




        retain members of our workforce during this period of disruption and provide for
        operational continuity. As production resumes, we will continue to work with our
        customers and suppliers to provide for the safe and efficient restart of operations,”
        Freeland continued.

        “While several customers chose to delay orders during the fiscal third quarter,
        we have experienced no significant cancellations in bookings or backlog,”
        continued Freeland. “During the quarter, new bookings were significantly
        impacted in both the Asia and Americas regions and, to a lesser extent, in
        Europe. Although we anticipate a gradual improvement in business activity as
        quarantine orders are lifted, we expect our fourth quarter financial results to be
        adversely impacted by the pandemic. To that end, we have chosen to withdraw our
        financial guidance until such time that conditions stabilize,” Freeland added.

        “Importantly, given existing cash which includes borrowings under our credit
        facility, together with recent proceeds from government assistance programs, we
        believe Perceptron has adequate liquidity to sustain its operations during this
        transitional period,” continued Freeland.

        22.     On July 14, 2020, a little more than a month later, Perceptron issued another press

release entitled Perceptron Receives New Order to Support Upcoming Electric Vehicle Launch,

which stated that “a global, Tier-1 automotive supplier has selected Perceptron’s in-line

measurement technology to measure the battery frame, compartment, and lid for an upcoming new

electric vehicle launch,” declaring the project “significant for our business, as it represents the first

major order with this particular Tier-1 supplier, a company with more than 100 facilities

worldwide” and an “important new customer win.”

        23.     Thus, the Proposed Transaction was negotiated and announced when Perceptron’s

future success was not fully reflected by its share price. As a result, the Proposed Transaction will

“compensate” the Company’s stockholders with cash that fails to adequately compensate them for

the intrinsic value of their shares.

        24.     Despite Perceptron’s intrinsic value and growth prospects, the Individual

Defendants are agreeing to a merger that cashes out the Company’s stockholders and deprives

them the ability to partake in the Company’s growth. The Individual Defendants breached their



                                                   6
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 7 of 21




fiduciary duties owed to the Company’s stockholders by agreeing to the Proposed Transaction for

the unfair Merger Consideration and allowing the unfair and flawed sales process to unfold in the

manner that it did, which will cause Plaintiff and the Class to receive an inadequate Merger

Consideration.

The Proposed Transaction

       25.       On September 28, 2020, Perceptron issued a press release announcing the merger

agreement:

        Perceptron Enters into Definitive Agreement to be Acquired by Atlas Copco

       September 28, 2020 07:00 ET

             All-Cash Transaction Values Perceptron at an Equity Valuation of
                               Approximately $68.9 million
        71% Premium to Equity Closing Price on September 25, 2020; 192% Premium
                                      to 2020 Low

       PLYMOUTH, Mich., Sept. 28, 2020 (GLOBE NEWSWIRE) — Perceptron, Inc.
       (NASDAQ: PRCP), a leading global provider of 3D automated metrology solutions
       and coordinate measuring machines, today announced that it has entered into a
       definitive agreement (or the “Agreement”) to be acquired by Atlas Copco, a world-
       leading provider of sustainable productivity solutions headquartered in Stockholm,
       Sweden, for $7.00 per share. The all-cash transaction values Perceptron at an equity
       valuation of approximately $68.9 million.

       Under the terms of the agreement, Perceptron shareholders will receive $7.00 per
       share in cash for each share of common stock held. This consideration represents a
       premium of approximately 66% to the 30-day average closing share price of $4.22
       as of September 25, 2020. The Board of Directors has unanimously approved the
       agreement and recommends that all shareholders vote in favor of the transaction.
       Harbert Discovery Fund, L.P., Perceptron’s largest shareholder with approximately
       10.5% of the total shares outstanding, has signed a Voting and Support Agreement
       in favor of the proposed transaction. The transaction is expected to close during the
       calendar fourth quarter 2020, subject to customary closing conditions, including the
       receipt of shareholder and regulatory approvals.

       “Since our inception nearly 40 years ago, Perceptron has grown to become a leading
       metrology brand, one recognized for its ability to provide advanced flexible
       automation and quality control solutions to a diverse mix of global customers,”
       stated Jay Freeland, Chairman and Interim CEO of Perceptron. “Atlas Copco



                                                7
            Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 8 of 21




       recognized the long-term, unrealized value evident in our business, as reflected by
       a compelling cash offer at a significant premium.”

       “After careful consideration, our Board of Directors came to the conclusion that a
       sale of the Company to Atlas Copco would be the optimal outcome for all
       shareholders and Perceptron employees,” continued Freeland. “As a respected,
       well-capitalized organization with global reach, Atlas Copco is an ideal fit for our
       company. Atlas Copco’s leadership position across a broad array of industrial
       markets, combined with a growing presence in the machine vision space, will allow
       them to fully leverage our technology to the benefit of existing and new customers,
       all while realizing economies of scale with the potential to support growth. We are
       excited by the opportunities that lay ahead for our combined organizations and
       recommend that Perceptron shareholders vote in favor of the Agreement and the
       transaction.”

       Perceptron engaged XMS Capital Partners, LLC as its financial advisor, Dykema
       Gossett PLLC as its legal advisor and Vallum Advisors LLC as its financial
       communications advisor on this transaction.

The Preclusive Deal Protection Devices

       26.      To the detriment of the Company’s shareholders, the Individual Defendants agreed,

in the Merger Agreement, to certain onerous and preclusive deal protection devices that operate

conjunctively to make the Proposed Transaction a fait accompli and all but ensure that the

Proposed Transaction is consummated and that no competing offers emerge for the Company.

       27.      The Merger Agreement is protected by “no-shop” provisions that prohibit, except

under extremely limited circumstances, the Individual Defendants from engaging in discussions

or negotiations relating to proposals regarding alternative acquisitions or business combinations.

       28.      These no-shop provisions also require the Board to provide Atlas written notice of

any Acquisition Proposal and further requires the Board to provide prior written notice of its

intention to terminate the Merger Agreement in favor of any Superior Proposal and negotiate with

Atlas following receipt of the notice, so that Atlas has the opportunity to adjust the terms and

conditions of the Merger Agreement so that the Acquisition Proposal ceases to be a Superior

Proposal.



                                                8
          Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 9 of 21




       29.      In addition, the Merger Agreement provides that the Company will be required to

pay a termination fee of $2,100,000 with respect to any termination under the no-shop provision.

       30.      Ultimately, these preclusive deal protection devices restrained and continue to

restrain the Company's ability to solicit or engage in negotiations with any third party regarding a

proposal to acquire all or a significant interest in the Company. The aggregate effect of these

preclusive deal protection devices, viewed in light of the materially inadequate consideration

offered for the Company’s shares in the Proposed Transaction and the flawed and conflicted

negotiations process, supports an inference that the Board was not acting in good faith in approving

the terms of the Merger Agreement.

       31.      Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that the Company’s shareholders will continue to suffer absent judicial

intervention.

The Proxy Omits Material Information

       32.      On or about October 21, 2020, in order to convince the Company’s public common

shareholders to vote in favor of the Proposed Transaction, the Defendants authorized the filing of

the materially incomplete and misleading Proxy with the SEC, in violation of Sections 14(a) and

20(a) of the Exchange Act.

       33.        Specifically, the Proxy omits two types of material information: (i) information

regarding the background of the Proposed Transaction; and (ii) financial information that renders

the Financial Advisors’ fairness analysis materially false, misleading, or incomplete.

       A.       The Proxy Omits Material Information Regarding the Background of the
                Proposed Transaction

       34.      The Proxy fails to disclose material information regarding the background of the

merger that implicates the Individual Defendants’ potential conflicts of interest and the possibility



                                                 9
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 10 of 21




that the Merger Consideration is inadequate.

       35.     The Proxy states that during the relevant time period leading up to the

announcement of the Proposed Transaction, Perceptron had executed “confidentiality agreements”

with approximately 70 potential counterparties but fails to disclose: (i) whether the confidentiality

agreements contained standstill provisions, and if so, (ii) whether the standstill provisions

contained “Don’t Ask, Don’t Waive” (“DADW”) provisions or otherwise remain in effect.

       36.     Indeed, the Proxy clearly contemplates the possibility that third parties may remain

subject to such standstill obligations because it expressly states that Perceptron may “release or

waive any standstill obligations” upon a potential counterparty’s request “to the extent necessary

to permit the party referred to therein to submit an acquisition proposal to the board of directors

on a confidential basis.” Proxy, 67-68. However, if there are existing standstill obligations that

are subject to DADW provisions, then Perceptron’s ability to “release or waive” those obligations

upon the counterparty’s request is wholly illusory, as those third parties cannot request that

Perceptron release or waive their standstill obligations without breaching the DADW provision of

the standstill agreement. See Koehler v. Netspend Holdings, Inc., Civ. No. 8373-VCG, 2013 Del.

Ch. LEXIS 131, at *66-72 (Del. Ch. May 21, 2013) (discussing DADW provisions with potential

counterparties entered into prior to negotiation of a merger agreement and concluding that the

DADW provisions should have been enjoined) (discussing In re Complete Genomics S’holder

Litig., C.A. No. 7888-VCL, at 14-18 (Del. Ch. Nov. 27, 2012) (TRANSCRIPT)).

       37.     The Proxy also fails to disclose all relevant information regarding the potential

conflict of interest between Defendant Freeland, Perceptron’s Interim Chief Executive Officer and

Chairman of the Board of Directors who played the Company’s principal role in negotiating the

material terms of the Proposed Transaction, and the “representative of an investment banking firm




                                                 10
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 11 of 21




who had a prior business relationship with Mr. Freeland” and called Defendant Freeland “to inform

him that Parent may be interested in a transaction with the Company.” Proxy, 33. Any reasonable

investor would be left wondering about (i) the scope of this “relationship” and whether it gave rise

to a potential conflict of interest, (ii) whether and when it was disclosed to the rest of the Board,

(iii) whether the Board considered the possibility that this “relationship” may have resulted in a

conflicted sales process, and (iv) whether the Board considered the possibility that this

“relationship” necessitated the appointment of an adequately empowered Transaction Committee

that excluded Defendant Freeland.

       B.      The Proxy Omits Material Financial Information that Renders the Company’s
               Financial Advisors’ Fairness Analysis Materially Misleading

       38.     The Proxy also omits material information that renders the Financial Advisors’

Fairness Analysis materially misleading.

       39.     The Proxy describes the Fairness Opinion and the various valuation analyses that

the Financial Advisors performed to render its opinion but fails to provide enough information

regarding the necessary data, support for conclusions, or the existence of, or basis for, the

underlying assumptions that underpin the fairness opinion. Specifically, the Proxy does not

disclose enough information regarding the financial projections, inputs, and assumptions for

various financial valuations. Without this information, stockholders cannot replicate the analyses,

confirm the valuations, evaluate the Financial Advisors’ opinion that the Merger Consideration is

fair, or accurately assess the reliability of the Fairness Opinion. The informative value of the

Fairness Opinion is not in its conclusions, but in the valuation analyses that support them. Thus,

the key inputs, which are intrinsically baked into those conclusions, must also be fairly disclosed.

       40.     The Proxy fails to disclose (i) the Stand-alone unlevered, after-tax free cash flow

projections prepared by management and relied on by XMS for purposes of its Discounted Cash



                                                 11
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 12 of 21




Flow Analysis beginning on Page 50, as well as (ii) any underlying items that were used to derive

those projections, such as: (i) General and administrative expenses, (ii) Stock-based compensation

expenses, (iii) Changes in net working capital, and (iv) any other items used to derive these

projections. With respect to financial projections prepared or approved by Company management,

which has unique insight into the future of the Company, directors are obligated to provide

complete valuation metrics to shareholders, particularly in cash-out transactions where non-GAAP

metrics were used by the banker, since such metrics are not uniformly defined and shareholders

are therefore unable to assess the utility and legitimacy of the actual metrics without seeing the

underlying components.

       41.     The Proxy also fails to disclose the financial projection extrapolations prepared by

XMS and reviewed by Company management for the fiscal years ending June 30, 2026 through

June 30, 2030 for purposes of the Discounted Cash Flow Analysis beginning on Page 50.

       42.     With respect to XMS’ Selected Comparable Company Analysis beginning on Page

48, the Proxy fails to disclose (i) the objective criteria that XMS relied upon in deeming the

selected companies “relevant” to its analysis, (ii) the individual multiples for each of the selected

companies, and (iii) XMS’ full rationale and basis for selecting a 2021E EBITDA multiple range

of 8.0x to 10.0x to value the Company, including which (if any) of the selected companies were

deemed most similar to the Company.

       43.     With respect to XMS’ Selected Precedent Transactions Analysis beginning on Page

49, the Proxy fails to disclose: (i) the factors that XMS relied upon in selecting the transactions

analyzed, including why the range of enterprise values that XMS selected (between $90 million

and $1.3 billion) selected for transactions with implied values that far exceeded the enterprise

value of the Company implied by the Proposed Transaction, (ii) the individual multiples and




                                                 12
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 13 of 21




enterprise values for each of the selected transactions, (iii) whether each transaction contemplated

cash consideration, stock consideration, or a cash/stock mix, and (iv) XMS’ full rationale and basis

for selecting a range of forward EBITDA multiples of 9.0x to 11.0x to value the Company,

including which (if any) of the selected precedent transactions were deemed most similar to the

Proposed Transaction.

       44.     With respect to XMS’ Offer Price Premia Analysis beginning on Page 50, the Proxy

fails to disclose: (i) why XMS excluded non-financial and non-real estate companies and

transactions that contemplated stock consideration from its analysis, and (ii) whether XMS

attempted to account for the possibility that the premium implied in certain transactions was

affected by a “price bump” as a result of public speculation regarding a potential acquisition of the

target company.

       45.     With respect to XMS’ Discounted Cash Flow Analysis (“DCF”) beginning on Page

50, the Proxy fails to: (i) disclose the cash flow projections used in the analysis, (ii) fully disclose

XMS’ rationale and basis for selecting discount rate ranges of 14.0% to 16.0%, including full

disclosure regarding the amount of the company risk premium and “the dangers inherent in

overestimating the company-specific risk premium,” see Reis v. Hazlett Strip-Casting Corp., 28

A.3d 442, 475 (Del. Ch. 2011), (iii) fully disclose XMS’ rationale and basis for applying a range

of EBITDA exit multiples of 8.0x to 10.0x, and (iv) provide a sensitivity table that presents the

derived enterprise values across the full range of discount rates and exit multiples.

       46.     This information is material to the Company’s shareholders, and the omission of

this information renders the summary of the Discounted Cash Flow Analysis incomplete and

misleading. As one highly-respected law professor explained regarding these crucial inputs, in a

discounted cash flow analysis a banker takes management’s forecasts, and then makes several key




                                                  13
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 14 of 21




choices “each of which can significantly affect the final valuation.” Steven M. Davidoff, Fairness

Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount

rate, and the terminal value…” Id. As Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless
       full disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78 (emphasis added). Without the above-mentioned information, the Company’s

shareholders cannot: (i) evaluate for themselves the reliability of the Discounted Cash Flow

Analysis, (ii) make a meaningful determination of whether the implied equity value ranges

properly value the Company or were the result of an unreasonable judgment by the Financial

Advisors, or (iii) make an informed decision regarding whether to vote in favor of the Proposed

Transaction.

       47.     Unlike poker where a player must conceal his unexposed cards, the object of a

proxy statement is to put all one’s cards on the table face-up. In this case only some of the cards

were exposed—the others were concealed. If a Proxy discloses financial projections and valuation

information, such projections and valuations must be complete, accurate, and honest. The question

is not simply whether there is a duty to speak, but also whether there may be liability for not having

spoken enough.      With regard to future events, uncertain figures, and other so-called soft

information, a company may choose silence or speech elaborated by the factual basis as then




                                                 14
           Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 15 of 21




known—but it may not choose half-truths. See Campbell v. Transgenomic, et al., No. 18-2198

(8th Cir., March 1, 2019) (noting that “half-truths” are actionable misrepresentations under

securities laws and collecting cases). Accordingly, Defendants have disclosed some of the

information related to the projections, assumptions, and inputs relied upon by Defendants’

financial advisors, but have omitted crucial line items, reconciliations, and other information.

Thus, Defendants’ omission renders the projections and summaries disclosed in the Proxy

misleadingly incomplete.

          48.   In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming Shareholder Vote concerning the

Proposed Transaction, Plaintiff will be unable to make an informed decision regarding whether to

vote his shares in favor of the Proposed Transaction, and he is thus threatened with irreparable

harm, warranting the injunctive relief sought herein.

                                             COUNT I

(Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          49.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to




                                                 15
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 16 of 21




section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       51.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       52.     The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

       53.     Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding the valuation analyses performed by the Company’s Financial Advisors in support of its

fairness opinion.

       54.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such information

to the Company’s shareholders although they could have done so without extraordinary effort.

       55.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted




                                                  16
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 17 of 21




information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that the Company’s Financial Advisors reviewed

and discussed its financial analyses with the Board, and further states that the Board considered

the financial analyses provided by the Company’s Financial Advisors, as well as its fairness

opinion and the assumptions made and matters considered in connection therewith. Further, the

Individual Defendants were privy to and had knowledge of the projections for the Company and

the details surrounding the process leading up to the signing of the Merger Agreement. The

Individual Defendants knew or were negligent in not knowing that the material information

identified above has been omitted from the Proxy, rendering the sections of the Proxy identified

above to be materially incomplete and misleading. Indeed, the Individual Defendants were

required to, separately, review the Company’s Financial Advisors’ analyses in connection with

their receipt of the fairness opinions, question the Company’s Financial Advisors as to its

derivation of fairness, and be particularly attentive to the procedures followed in preparing the

Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       56.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and preparation and

review of the Company’s financial projections.




                                                 17
           Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 18 of 21




          57.   The Company is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          58.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only through

the exercise of this Court’s equitable powers can Plaintiff be fully protected from the immediate

and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          59.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          60.   The Individual Defendants acted as controlling persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of the Company, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          61.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.




                                                 18
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 19 of 21




       62.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.           The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       63.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Proposed Transaction. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       64.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       65.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       66.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                              COUNT III

 (Against the Individual Defendants for Breach of Fiduciary Duty of Candor/Disclosure)

       67.     Plaintiff incorporates each and every allegation set forth above as if fully set forth


                                                 19
           Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 20 of 21




herein.

          68.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Proxy did not omit any

material information or contain any materially misleading statements.

          69.   As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving or causing the materially deficient Proxy to be disseminated to

Plaintiff and the Company’s other public shareholders.

          70.   The misrepresentations and omissions in the Proxy are material, and Plaintiff will

be deprived of his right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the most

critical rights he or she possesses—the right to a fully informed vote—the harm suffered is an

individual and irreparable harm.

          71.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment and relief as follows:

          A.    Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Proxy;




                                                 20
         Case 1:20-cv-08980-JPC Document 1 Filed 10/27/20 Page 21 of 21




       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


 Dated: October 27, 2020

 OF COUNSEL:                                        MONTEVERDE & ASSOCIATES PC

 ADEMI LLP
 Guri Ademi                                           /s/ Juan E. Monteverde
 Jesse Fruchter                                     Juan E. Monteverde (JM-8169)
 3620 East Layton Avenue                            The Empire State Building
 Cudahy, Wisconsin 53110                            350 Fifth Avenue, Suite 4405
 Tel: (414) 482-8000                                New York, NY 10118
 Fax: (414) 482-8001                                Tel:(212) 971-1341
 Email: gademi@ademilaw.com                         Fax:(212) 202-7880
         jfruchter@ademilaw.com                     Email: jmonteverde@monteverdelaw.com

 Attorneys for Plaintiff                            Attorneys for Plaintiff




                                                 21
